Citation Nr: 0424114	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for heart disease, claimed 
as secondary to a service-connected psychiatric disorder.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1957, and February 1958 to February 1960.

In July 1991, the Board of Veterans' Appeals (Board) issued a 
decision denying entitlement to service connection for heart 
disease.

The current appeal is before the Board on appeal from an 
August 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for post-traumatic stress 
disorder (PTSD) and heart disease, claimed as secondary to 
PTSD.

In September 1999, the Board remanded the case to the RO to 
afford the veteran a hearing.

The veteran appeared and gave testimony before a hearing 
officer at the RO in May 1996, and before the undersigned 
Veterans Law Judge at a video hearing in January 2001.  
Transcripts of those hearings are associated with the claims 
folder.

The veteran testified at a video conference hearing before 
the undersigned in January 2001.  In March 2001, the Board 
found that new and material evidence had been submitted to 
reopen the claim for service connection for heart disease, 
and remanded the case to the RO for additional development.

In a July 2002 statement, the veteran wrote that he had not 
intended to claim service connection for PTSD, but was 
instead claiming entitlement to an increased rating for his 
service-connected neurosis.  The veteran is currently service 
connected for conversion reaction, evaluated as 30 percent 
disabling.  The RO has not adjudicated the claim for increase  
The claim for an increased rating is referred to the RO for 
appropriate action.

The veteran's July 2002 statement is construed as withdrawing 
his appeal of the claim for service connection for PTSD.  
38 C.F.R. § 20.204 (2003).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's heart disease was not present in service, 
is not the result of a disease or injury in service, and it 
is not related to a service connected disease or disability.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103(b) (West 2004)), redefined VA's duty to assist a veteran 
in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In an October 2003 letter and supplemental statement of the 
cases (SSOCs) dated in July and October 2003, the RO notified 
the veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.  
The letter and SSOCs gave notice of what evidence the veteran 
needed to submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Some of the notice in 
this case was provided after the initial decision.  However, 
the Pelegrini remedy for delayed notice was a remand for the 
RO to provide the necessary notice.  This remedy was 
essentially provided by the RO when it ultimately provided 
the required notice.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also inform the claimant tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In the letter and SSOC, the RO informed the veteran of the 
evidence he needed to submit.  In the letter, the RO 
specifically requested that the veteran provide it with the 
names and locations of any VA or military facility with 
records that would assist in deciding the claim, and that he 
notify it of additional evidence that he wanted considered.  
The veteran was advised that the purpose of the letter was to 
provide him another opportunity to submit relevant evidence.

All relevant evidence has been obtained with regard to the 
veteran's claim.  The veteran's service medical records and 
service personnel records are associated with the claims 
folder.  VA has obtained all known treatment records, and 
there are no outstanding records that could be relevant to 
his appeal for increased rating.  The veteran was afforded VA 
examinations in April 1995 and November 2001, and VA obtained 
an additional medical opinion in May 2003.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000). 

Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski , 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54. 

Analysis

The veteran contends that his heart disease is related to his 
service-connected neurosis.  

The veteran has a long history of cardiovascular disease.  He 
had myocardial infarctions in 1988 and 1992, and he underwent 
coronary artery bypass surgery in both years as well.  Since 
then, he has had multiple hospital admissions for unstable 
angina with several angiograms and multiple percutaneous 
coronary angioplasties.  The veteran has a history of 
ventricular tachycardia since 1995, treated initially with 
sotalol and more recently with an implantable cardioverter 
defibrillator (ICD) since September 1999.  He has had several 
shocks from his ICD.

On VA hospitalization in November 1996, the discharge 
diagnoses included "unstable angina possibly secondary to 
anxiety."  This diagnosis was not reported on subsequent 
hospitalizations, but in August 2000 it was noted that the 
veteran reported chest pain occurring two to three times per 
day precipitated by agitation, depression, anxiety, and 
exertion.  It was noted that while the veteran had coronary 
artery disease, he had other illnesses which appeared like 
angina.  Examples of these other illnesses included being 
anxious and depressed.

In March 2001, M. Bersohn, M.D., Ph.D., submitted a statement 
in which he opined that the veteran has "clearly had some 
exacerbations of his angina related to worsening depression.  
Some of his admissions for unstable angina, when angiograms 
have shown little change in his coronary arteries, have been 
correlated with depressions."

The veteran was afforded a VA examination in November 2001.  
The examiner diagnosed coronary artery disease with 
congestive heart failure and ventricular tachycardia; status-
post myocardial infarction, times three with bypass surgery 
times two and pacemaker and defibrillator placement.  Based 
upon the veteran's history, the review of the available 
medical records, and the November 2001 examination, the 
examiner opined that the veteran's coronary artery disease 
began in 1988 at the onset of dyspnea on exertion and chest 
pain.  

The examiner did not believe that the coronary artery disease 
was present during the veteran's service in the Marine Corps 
from 1954 to 1960.  It was her opinion that the veteran's 
coronary artery disease was less likely than not related to 
any disease or injury, including PTSD, nor did heart disease 
have its onset during the veteran's service in the Marine 
Corps.  

In a June 2002 statement, Dr. Bersohn reiterated his opinion 
that the veteran had clearly had some exacerbations of angina 
related to worsening depression.  He stated that the 
veteran's extensive cardiovascular disease had at times been 
clearly exacerbated by his psychiatric disorders, and that it 
is was as likely as not that his heart condition had been 
aggravated beyond the natural progression by his service-
connected neurosis.

In January 2003, the RO referred the veteran's claim to VA's 
Under Secretary for Health to obtain an opinion as to the 
etiology and onset of any current heart disease, and whether 
it is at least as likely as not that the current disability 
had its onset in service or is otherwise related to a disease 
or injury in service, including PTSD.  

In May 2003, the chief consultant of the Mental Health 
Strategic Health Care group, L. Lehmann, M.D., responded to 
the RO's request.  Dr. Lehmann stated hat he had reviewed the 
3-volume medical record of the veteran.  Based on that 
review, he concluded that it is not as likely as not that the 
veteran's well-established heart disease had its onset in 
service or is related to mental disorder in terms of 
etiology.  

Dr. Lehmann stated that the veteran was service connected for 
conversion disorder, involving headaches, which is not 
associated in the clinical literature with cardiac disorders.  
Dr. Lehmann further stated that even if he did have PTSD, 
which was not established in terms of VA, there is currently 
no etiological association of PTSD with heart disease.  The 
only association that is consistently found in the literature 
between anxiety disorders and depression with cardiac 
problems is an association of acute symptoms with 
arrhythmias.  While the veteran has had several myocardial 
infarctions, there is no indication in the record that an 
acute stress situation was a precipitant with any of them.  
For those reasons, Dr. Lehmann did not believe that there was 
evidence in the record of an association between the 
veteran's psychiatric disorders and the etiology or 
aggravation of his cardiac disorders.

Although the veteran has expressed the opinion that his heart 
disease is secondary to his psychiatric disorders, as a lay 
person, he is not competent to offer an opinion as to medical 
causation.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).

Dr. Bersohn's opinion supports the veteran's claim, inasmuch 
as it says that the current heart disease was aggravated 
beyond its natural progression by the service connected 
neurosis.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (holding that under 38 C.F.R. § 3.310(a) service 
connection is provided for aggravation of a non-service 
connected condition by a service connected disease or 
disability).  The 1996 diagnosis of angina possibly secondary 
to anxiety also supports the veteran's claim.

However, the 1996 diagnosis must be weighed against the fact 
that it was not repeated despite frequent subseqeunt 
hospitalizations, and detailed examinations.  The August 2000 
report suggests that the veteran's anxiety and depression 
caused symptoms similar to angina, but did not actually 
produce angina.

The Board must also weigh Dr. Bersohn's opinion against that 
of the VA examiner conducting the November 2001 examination, 
and Dr. Lehmann.  While Dr. Bersohn argued for a finding that 
the veteran's heart disease was aggravated beyond natural 
progression by the service-connected psychiatric disability, 
he has reported only acute episodes of increased heart 
symptomatology attributable the psychiatric disability.  The 
Court has held that temporary or intermittent flare-ups are 
not sufficient to be considered "aggravation" unless the 
underlying condition, not just the symptoms, had worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Dr. Lehmann's opinion is the most probative because it was 
the only opinion that was clearly the product of a review of 
the entire record, and it relied on the medical literature to 
support its conclusions.  It is also buttressed by the 
opinion of the VA examiner, which was also a product of a 
review of the record (as it stood in November 2001) and 
review of the medical literature.  

The most probative opinions, and the more recent medical 
findings are against the claim, accordingly, the weight of 
the evidence is against the claim.  As the preponderance of 
the evidence is against the veteran's claim of service 
connection, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for heart disease, claimed as secondary to 
a service-connected psychiatric disorder, is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



